Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this Amendment) is made and entered into on July 1, 2008, by and among SED INTERNATIONAL HOLDINGS, INC. , a Georgia corporation (Parent), SED INTERNATIONAL, INC. , a Georgia corporation (SED), SED MAGNA (MIAMI), INC. , a Delaware corporation (Magna; Parent, SED and Magna are collectively referred to herein as Borrowers and each individually as Borrower), the parties to the Loan Agreement (as hereinafter defined) from time to time as lenders (collectively, Lenders and each individually, Lender) and WACHOVIA BANK, NATIONAL ASSOCIATION , a national banking association, in its capacity as agent for Lenders (in such capacity, Agent) . Recitals : Borrowers, Agent and Lenders are parties to that certain Loan and Security Agreement dated September 21, 2005, as amended by that certain letter amendment dated January 24, 2006, that certain Second Amendment to Loan and Security Agreement dated May 17, 2006, that certain letter amendment dated May 17, 2006, that certain letter amendment dated December 21, 2006, that certain letter amendment dated February 1, 2007, that certain Third Amendment to Loan and Security Agreement dated March 1, 2007, that certain letter amendment dated April 25, 2007, that certain letter amendment dated May 18, 2007, that certain Fourth Amendment to Loan and Security Agreement dated August 23, 2007, that certain letter amendment dated October 15, 2007, and that certain Fifth Amendment to Loan and Security Agreement dated as of January 21, 2008 (as so amended, and as at any other time amended, restated, modified or supplemented, the Loan Agreement) , pursuant to which Lenders have made certain revolving credit loans and other financial accommodations to Borrowers. The parties desire to amend the Loan Agreement as hereinafter set forth. NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and valuable consideration, the receipt and sufficiency of which are hereby severally acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: 1. Definitions . All capitalized terms used in this Amendment, unless otherwise defined herein, shall have the meaning ascribed to such terms in the Loan Agreement. 2. Amendments to Loan Agreement . The Loan Agreement is hereby amended as follows: (a)By deleting the definitions of Eligible Foreign Account and Foreign Accounts Loan Limit contained in Section 1.127 of the Loan Agreement, and by substituting the following new definitions in lieu thereof, in proper alphabetical sequence: Eligible Foreign Account means an Account which satisfies all of the criteria for an Eligible Account set forth in the definition thereof other than clause (f) thereof and which arises from a sale or lease to an account debtor with its chief executive office or principal place of business outside the United States or the Commonwealth of Puerto Rico or Canada, if either: (i) the account debtor has delivered to such Borrower an irrevocable letter of credit issued or confirmed by a bank satisfactory to Agent and payable only in the United States of America and in U.S. dollars, sufficient to cover such Account, in form and substance satisfactory to Agent and if required by Agent, the original of such letter of credit has been delivered to Agent or Agents agent and the issuer thereof, and such Borrower has complied with the terms of Section 5.3(f) hereof with respect to the assignment of the proceeds of such letter of credit to Agent or naming Agent as transferee beneficiary thereunder, as Agent may specify, or (ii) such Account is subject to credit insurance payable to Agent issued by an insurer and on terms and in an amount acceptable to Agent; provided , that , any amount which is included as an Eligible Foreign Account on any Borrowing Base certificate shall not also be included as an
